FILED
                            NOT FOR PUBLICATION                              FEB 16 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SANTA PAULA ELEMENTARY                           No. 09-56834
SCHOOL DISTRICT, a California Public
School District; ANTHONY PEREZ, an               D.C. No. 2:09-cv-06263-GAF-
individual; DAN ROBLES, an individual;           VBK
RICK CADMAN, an individual;
MICHELLE KOLBECK, an individual;
GARY MARSHALL, an individual,                    MEMORANDUM *

              Plaintiffs - Appellants,

  v.

VENTURA COUNTY SCHOOLS SELF-
FUDING AUTHORITY, a California Joint
Powers Agency,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                           Submitted February 14, 2011 **
                               Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: KLEINFELD, LUCERO,*** and GRABER, Circuit Judges.




      Santa Paula Elementary School District does not have standing to sue

Ventura County Schools Self-Funding Authority for violations of the Fourteenth

Amendment. See City of S. Lake Tahoe v. Cal. Tahoe Reg’l Planning Agency,

625 F.2d 231, 233–34 (9th Cir. 1980).




      The Trustees of the Santa Paula Elementary School District similarly lack

standing to sue for violations of the Fourteenth Amendment because their claims of

injury are “official,” not “personal,” in nature. See id. at 235–36.




      AFFIRMED.




        ***
            The Honorable Carlos F. Lucero, United States Circuit Judge for the
Tenth Circuit, sitting by designation.